ICJ_118_ApplicationGenocideConvention_HRV_SRB_2015-02-03_JUD_01_ME_09_FR.txt.                                                                                                     400



                      OPINION INDIVIDUELLE DE Mme LA JUGE SEBUTINDE

                 [Traduction]

                    Compétence ratione temporis en vertu de l’article IX de la convention sur le
                 génocide —Désaccord sur le point 1 du dispositif — La RFY (Serbie) ne pouvait
                 être liée par la convention sur le génocide avant le 27 avril 1992, date à laquelle elle
                 est devenue Partie contractante par voie de succession — Les différends visés à
                 l’article IX de la convention sur le génocide doivent porter sur l’interprétation, l’ap‑
                 plication et l’exécution de la Convention par les Parties contractantes relativement
                 à des actes attribuables à ces Etats — La RFSY, à laquelle le demandeur attribue
                 des actes commis avant le 27 avril 1992, est une entité qui n’existe plus et n’est plus
                 Partie contractante — La responsabilité de la RFY (Serbie), en tant que l’un des
                 Etats successeurs, à raison d’actes commis antérieurement au 27 avril 1992, soit
                 avant qu’elle ne devienne un Etat ou une partie à la convention sur le génocide, ne
                 relève pas ratione temporis de la compétence de la Cour aux termes de l’article IX.
                    Nécessité de faire preuve de circonspection avant d’accorder une valeur probante
                 à la décision d’un tribunal pénal international de ne pas porter d’accusation de
                 génocide contre tel ou tel individu, ou de tirer des conclusions de pareille déci‑
                 sion — Aux termes du Statut du TPIY, l’instruction des dossiers et l’exercice de
                 poursuites relèvent uniquement du pouvoir discrétionnaire et des prérogatives du
                 procureur, sans qu’il soit tenu de divulguer les motifs de ses décisions — A la dif‑
                 férence des décisions judiciaires, les décisions du procureur tendant à retenir ou à
                 exclure un chef d’accusation à l’égard d’un individu sont des décisions d’ordre exé‑
                 cutif fondées sur les éléments de preuve prima facie disponibles et n’emportent
                 aucune conclusion générale ou définitive quant aux faits — Dans l’exercice de son
                 pouvoir discrétionnaire, le procureur est influencé par de multiples facteurs sans
                 rapport avec les éléments de preuve disponibles — En conséquence, la Cour doit
                 faire preuve de circonspection avant d’accorder une valeur probante aux décisions
                 du TPIY de ne pas porter contre certains individus d’accusation de génocide décou‑
                 lant du conflit en Croatie, ou d’en tirer des conclusions.


                                                    Introduction

                    1. Je suis d’accord avec la décision de la Cour de rejeter la demande de
                 la Croatie et la demande reconventionnelle de la Serbie, et j’ai donc voté
                 pour les points 2 et 3 du dispositif de l’arrêt. Cependant, j’ai voté contre
                 le point 1, par lequel la majorité « [r]ejette la deuxième exception d’incom-
                 pétence soulevée par la Serbie et dit que [la] compétence [de la Cour] pour
                 connaître de la demande de la Croatie s’étend aux faits antérieurs au
                 27 avril 1992 » (par. 524), ne pouvant souscrire à cette conclusion ni au
                 raisonnement qui la motive. A mon avis, pour les raisons que j’expose
                 dans la présente opinion, la deuxième exception préliminaire à la demande
                 de la Croatie aurait dû être retenue.
                    2. Je suis également en désaccord avec la majorité sur une question secon-
                 daire, sans incidence sur l’issue de l’affaire, mais qui mérite néanmoins qu’on

                                                                                                    401




7 CIJ1077.indb 799                                                                                          18/04/16 08:54

                          application de convention génocide (op. ind. sebutinde)              401

                 s’y arrête plus en détail ; il s’agit du choix qu’a fait la Cour d’accorder une
                 valeur probante aux décisions du procureur du Tribunal pénal international
                 pour l’ex‑Yougoslavie (TPIY) de porter ou non contre certains individus des
                 accusations du crime de génocide, ou de tirer des déductions de ces décisions.
                 Dans les affaires comme celle‑ci (touchant des allégations de génocide ou de
                 violations graves du droit international pénal ou humanitaire qui ont déjà
                 fait l’objet de procès devant un tribunal pénal international et de décisions
                 de celui‑ci), la Cour internationale de Justice devrait, à mon avis, faire preuve
                 d’une extrême circonspection avant d’accorder quelque valeur probante à de
                 telles décisions judiciaires, ou d’en tirer des conclusions, lorsqu’elle ne connaît
                 pas les raisons qui les motivent. J’estime que, dans le présent arrêt, la déduc-
                 tion que tire la Cour de ce que certaines des poursuites engagées devant le
                 TPIY à la suite du conflit qui a eu lieu en Croatie n’ont pas débouché sur
                 des inculpations du chef de génocide, alors qu’elle n’a pas élucidé les raisons
                 motivant ces décisions, relève largement de la spéculation, au risque de
                 mener à des conclusions regrettables. Les contradictions qui caractérisent le
                 traitement de cette question dans l’arrêt ne font que la compliquer davantage
                 (voir arrêt, par. 187, 440 et 461). J’expose mon point de vue plus en détail
                 dans les paragraphes qui suivent.


                     I. L’exception d’incompétence ratione temporis et d’irrecevabilité
                             des demandes de la Croatie soulevée par la Serbie

                    3. La deuxième exception préliminaire aux demandes de la Croatie
                 soulevée par la Serbie à l’alinéa a) du point 2 de ses conclusions finales
                 était que « les demandes se rapportant à des actes ou omissions antérieurs
                 au 27 avril 1992 ne rel[e]v[ai]ent pas de la compétence de la Cour et
                 [étaient] irrecevables ». Selon la Serbie, la plupart des actes allégués de
                 génocide visés par les demandes de la Croatie (112 sur 120) étaient surve-
                 nus avant le 27 avril 1992, soit avant que la RFY (Serbie) n’ait commencé
                 à exister. La Serbie soutenait donc que, même si la Cour venait à juger
                 que des actes antérieurs au 27 avril 1992 pouvaient lui être attribués, elle
                 devrait rejeter la demande de la Croatie fondée sur ces actes faute d’être
                 compétente ratione temporis pour connaître de ceux-ci. La Croatie rejetait
                 entièrement cet argument.
                    4. Dans son arrêt de 2008, la Cour a noté que la deuxième exception
                 préliminaire de la Serbie était présentée à la fois comme une « exception
                 d’incompétence » et une « exception d’irrecevabilité des demandes » (Appli‑
                 cation de la convention pour la prévention et la répression du crime de géno‑
                 cide (Croatie c. Serbie), exceptions préliminaires, arrêt, C.I.J. Recueil
                 2008, p. 456, par. 120 ; les italiques sont de moi). Notant également que
                 cette exception comprenait deux questions liées, la Cour a dit ce qui suit :
                           « La première [question] est celle de savoir si la Cour a compétence
                        pour déterminer si des violations de la convention sur le génocide ont
                        été commises, à la lumière des faits antérieurs à la date à laquelle la

                                                                                                402




7 CIJ1077.indb 801                                                                                     18/04/16 08:54

                       application de convention génocide (op. ind. sebutinde)            402

                     RFY a commencé à exister en tant qu’Etat distinct, ayant à ce titre
                     la capacité d’être partie à cet instrument ; cela revient à se demander
                     si les obligations en vertu de la Convention étaient opposables à la
                     RFY antérieurement au 27 avril 1992. La seconde question, qui
                     porte sur la recevabilité de la demande concernant ces faits, et qui a
                     trait à l’attribution, est celle des conséquences à tirer quant à la res-
                     ponsabilité de la RFY à raison desdits faits en vertu des règles géné-
                     rales de la responsabilité de l’Etat. Pour que la Cour puisse se
                     prononcer sur chacune de ces questions, elle devra disposer de
                     davantage d’éléments. » (C.I.J. Recueil 2008, p. 460, par. 129.)
                    5. Dans le même arrêt, par onze voix contre six, la Cour a dit que la
                 deuxième exception préliminaire de la Serbie « n’a[vait] pas … un carac-
                 tère exclusivement préliminaire » et que, dans ces circonstances, elle ne
                 pouvait statuer sur cette question in limine litis (ibid., p. 466, par. 146).
                 Aussi la Cour a‑t‑elle réservé sa décision sur ce point pour le stade du
                 fond.
                    6. Selon moi, la deuxième exception de la Serbie soulevait des obstacles
                 insurmontables à la recevabilité de la demande de la Croatie relative aux
                 actes allégués avoir été commis avant le 27 avril 1992, c’est‑à‑dire avant
                 que la RFY (Serbie) ne devienne partie à la convention sur le génocide.
                 Certes, comme l’a dit la Cour dans son arrêt de 2008, « la convention sur
                 le génocide ne contient aucune disposition expresse limitant sa compé-
                 tence ratione temporis » (ibid., p. 458, par. 123), mais j’estime que cer-
                 taines conclusions de la Cour dans cet arrêt, ainsi que les faits de la
                 présente espèce, vont à l’encontre du point de vue de la majorité dans le
                 présent arrêt, selon lequel « [la] compétence [de la Cour] pour connaître
                 de la demande de la Croatie s’étend aux faits antérieurs au 27 avril 1992 »
                 (par. 524). J’expose ci-après les raisons de mon désaccord.
                    7. Premièrement, la Cour a déterminé sans équivoque dans son arrêt
                 de 2008 que la Serbie était, par voie de succession, devenue partie à la
                 convention sur le génocide le 27 avril 1992. Elle a dit ce qui suit :
                        « [A] compter de cette date, la RFY serait liée, en tant que partie,
                     par les obligations découlant de toutes les conventions multilatérales
                     auxquelles la RFSY était partie au moment de sa dissolution, à
                     moins, bien sûr, que celle‑ci n’eût formulé de manière régulière des
                     réserves limitant ses obligations. Il est constant que la convention sur
                     le génocide faisait partie de ces conventions et que la RFSY n’avait
                     formulé aucune réserve à son égard. La RFY a donc accepté en 1992
                     les obligations découlant de cette convention… Dans le contexte des
                     événements qui se sont produits, cela signifie que la déclaration et la
                     note de 1992 ont eu l’effet d’une notification de succession de la RFY
                     à la RFSY à l’égard de la convention sur le génocide. » (Application
                     de la convention pour la prévention et la répression du crime de géno‑
                     cide (Croatie c. Serbie), exceptions préliminaires, arrêt, C.I.J.
                     Recueil 2008, p. 454‑455, par. 117 ; les italiques sont de moi.)

                                                                                          403




7 CIJ1077.indb 803                                                                               18/04/16 08:54

                        application de convention génocide (op. ind. sebutinde)            403

                     8. Selon la conclusion énoncée en 2008 par la Cour, la RFY (Serbie), à
                  compter du 27 avril 1992, avait assumé une nouvelle identité, distincte de
                  celle de l’Etat prédécesseur (la RFSY), qui avait cessé d’exister immédia-
                 tement avant cette date. La Cour a constaté que la prétention de
                 continuité de la Serbie, formulée à l’origine dans la déclaration du
                 ­
                 27 avril 1992, avait été rejetée par la communauté internationale, qui
                 considérait que la Serbie ne pouvait occuper la place de l’ex‑Yougoslavie
                 aux Nations Unies, et devait demander son admission en tant que nouvel
                 Etat, comme l’exigeaient la résolution 777 (1992) du Conseil de sécurité et
                 la résolution 47/1 de l’Assemblée générale des Nations Unies. Ce n’est
                 qu’après avoir satisfait à cette exigence que la Serbie a été admise à
                 ­l’Organisation des Nations Unies le 1er novembre 2000 en tant que nou-
                  vel Etat.
                     9. A la lumière de cette seule constatation, l’idée que la RFY (Serbie)
                  pouvait assumer la responsabilité de faits illicites de l’Etat prédécesseur
                  (la RFSY) paraît indéfendable. Elle le semble encore plus si l’on considère
                  que, selon l’accord sur les questions de succession conclu par les anciennes
                  républiques yougoslaves de Croatie, Slovénie, Bosnie‑Herzégovine et
                  Macédoine le 29 juin 2001 et accepté par la Serbie‑et‑Monténégro, les
                 cinq républiques se voient comme « également souveraines en tant
                 qu’Etats successeurs de l’ancienne République fédérative socialiste de
                 Yougoslavie ».
                     10. Deuxièmement, il faut rappeler que la demande de la Croatie est
                 fondée exclusivement sur le droit des traités et que la compétence de la
                 Cour repose sur le consentement des Etats parties. Dans la présente
                 affaire, la Serbie a reconnu la compétence de la Cour en vertu de la
                 convention sur le génocide à compter de la date à laquelle elle est devenue
                 partie à celle-ci et non avant (Application de la convention pour la préven‑
                  tion et la répression du crime de génocide (Croatie c. Serbie), exceptions
                  préliminaires, arrêt, C.I.J. Recueil 2008, p. 455, par. 117). Ainsi, bien que
                  l’article IX de la convention sur le génocide (la clause compromissoire
                  dont la Cour tire sa compétence en l’espèce) ne prévoie aucune limite
                  ratione temporis, rien dans la Convention ne permet de déduire l’intention
                  de lui conférer un effet rétroactif. En outre, cette disposition doit être
                  interprétée à la lumière de l’ensemble de la Convention et conformément
                  à la convention de Vienne sur le droit des traités de 1969, à la convention
                  de Vienne sur la succession d’Etats en matière de traités de 1978 et au
                  projet d’articles de la commission du droit international (CDI) sur la res-
                  ponsabilité de l’Etat pour fait internationalement illicite de 2001 (« les
                 Articles de la CDI »). L’article 28 de la convention de Vienne sur le droit
                  des traités stipule ce qui suit :
                       « A moins qu’une intention différente ne ressorte du traité ou ne
                     soit par ailleurs établie, les dispositions d’un traité ne lient pas une
                     partie en ce qui concerne un acte ou fait antérieur à la date d’entrée
                     en vigueur de ce traité au regard de cette partie ou une situation qui
                     avait cessé d’exister à cette date. » (Les italiques sont de moi.)

                                                                                           404




7 CIJ1077.indb 805                                                                                18/04/16 08:54

                        application de convention génocide (op. ind. sebutinde)              404

                    11. De même, l’article 23 de la convention de Vienne sur la succession
                 d’Etats en matière de traités, qui porte sur les effets d’une notification de
                 succession analogue à celle qui figure dans la déclaration de la Serbie,
                 prévoit ce qui suit :
                          « 1. A moins que le traité n’en dispose autrement ou qu’il n’en soit
                      autrement convenu, un Etat nouvellement indépendant qui fait une
                      notification de succession conformément à l’article 17 ou au para-
                      graphe 2 de l’article 18 est considéré comme partie au traité à comp‑
                      ter de la date de la succession d’Etats ou à compter de la date de
                      l’entrée en vigueur du traité, si cette date est postérieure. » (Les ita-
                      liques sont de moi.)
                    12. En outre, l’article 13 des Articles de la CDI précise que « [l]e fait de
                 l’Etat ne constitue pas une violation d’une obligation internationale à
                 moins que l’Etat ne soit lié par ladite obligation au moment où le fait se
                 produit ».
                    13. Si l’on applique ces principes à la convention sur le génocide, il est
                 clair que la compétence de la Cour en vertu de l’article IX ne s’étend
                 qu’aux actes postérieurs à l’entrée en vigueur de la Convention entre les
                 parties à un différend. Cette interprétation est étayée par la jurisprudence
                 récente de la Cour, par exemple en l’affaire Géorgie c. Fédération de Rus‑
                 sie et l’affaire Belgique c. Sénégal. A mon avis, en concluant que la com-
                 pétence de la Cour pour connaître de la demande de la Croatie « s’étend
                 aux faits antérieurs au 27 avril 1992 » (arrêt, par. 524), la majorité a
                 conféré à l’article IX de la Convention un élément de rétroactivité qui ne
                 concorde pas avec les principes cardinaux ci-dessus. Je ne suis pas non
                 plus convaincue par le raisonnement avancé dans l’arrêt à l’appui de cette
                 conclusion. Ce raisonnement présuppose en effet que la Cour a compé-
                 tence pour connaître de questions relatives à la succession d’Etats à des
                 obligations de la RFSY pouvant découler de violations de la Convention
                 commises alors que la RFSY existait encore, questions qui auraient pu
                 être pertinentes si la Cour avait, en 2008, considéré la Serbie comme Etat
                 continuateur de la RFSY plutôt qu’Etat successeur.
                    14. Aux paragraphes 90 à 99 de l’arrêt, la Cour présente une analyse
                 juste des dispositions de la convention sur le génocide, à laquelle elle pro-
                 cède à la lumière des travaux préparatoires et de sa jurisprudence, et
                 conclut que les dispositions de fond de la Convention « n’imposent, rela-
                 tivement aux actes censés avoir été commis avant que l’Etat concerné ne
                 devienne partie à celle‑ci, aucune obligation à ce dernier » (ibid., par. 100).
                 Vu cette conclusion sans ambiguïté aucune, je trouve indéfendable la
                 position adoptée ensuite par la majorité, à savoir que
                      « le différend entre également dans le champ [de l’article IX] dans la
                      mesure où il se rapporte à des actes qui seraient antérieurs [au
                      27 avril 1992,] [c’est‑à‑dire antérieurs à la date à laquelle la Serbie est
                      devenue partie à la Convention], et [que la Cour] a compétence pour
                      connaître de la demande de la Croatie dans son ensemble » (ibid.,
                      par. 117).

                                                                                             405




7 CIJ1077.indb 807                                                                                  18/04/16 08:54

                        application de convention génocide (op. ind. sebutinde)               405

                    15. Le point de vue de la majorité repose sur deux prémisses ; la première
                 est que le différend entre les Parties est un différend relatif à « l’interpréta-
                 tion, l’application ou l’exécution des dispositions de fond de la convention
                 sur le génocide », notamment un différend concernant « la responsabilité
                 d’un Etat en matière de génocide », comme le veut l’article IX. La deuxième
                 est que la question de savoir si les actes dont se plaint la Croatie sont
                 contraires à la convention sur le génocide et si, dans l’affirmative, ils étaient
                 attribuables à la RFSY et ont donc engagé sa responsabilité, « entr[e] sans
                 contredit dans le champ de la compétence ratione materiae prévue à l’ar-
                 ticle IX » (arrêt, par. 113). A mon sens, ces deux prémisses sont dénuées de
                 pertinence pour déterminer si la Cour a compétence ratione temporis en
                 vertu de l’article IX de la Convention. Premièrement, le différend visé à l’ar-
                 ticle IX doit être un différend entre Parties contractantes, en l’occurrence la
                 Serbie et la Croatie. La RFSY, à laquelle la Croatie attribue les actes allé-
                 gués, n’existe plus et n’est plus Partie contractante. Deuxièmement, l’article
                 concerne les différends relatifs à l’interprétation, à l’application et à l’exécu-
                 tion de la Convention par les Parties contractantes. Dans la présente affaire,
                 ce différend devait concerner la responsabilité de la Serbie à raison d’actes
                 directement attribuables à cet Etat en tant que Partie contractante, et non
                 d’actes attribuables à la RFSY, Etat prédécesseur. A cet égard, le raisonne-
                 ment et la conclusion de la majorité introduisent dans l’article IX de subtiles
                 considérations de succession d’Etats à la responsabilité — interprétation
                 qui, à mon humble avis, n’est pas étayée par le texte de la Convention. Pour
                 toutes ces raisons, je suis en désaccord avec la majorité. J’en viens mainte-
                 nant à la seconde partie de mon opinion individuelle.


                       II. Les déductions à tirer de la décision d’un procureur
                           de ne pas retenir contre certains individus le chef
                                        d’accusation de génocide

                    16. La valeur probante à accorder à différents documents émanant de
                 décisions du Tribunal pénal international pour l’ex‑Yougoslavie (TPIY) a
                 été examinée par la Cour dans son arrêt de 2007 (Application de la conven‑
                 tion pour la prévention et la répression du crime de génocide (Bosnie‑­
                 Herzégovine c. Serbie‑et‑Monténégro), arrêt, C.I.J. Recueil 2007 (I),
                 p. 43). Bien que les conclusions formulées dans cet arrêt doivent être lues
                 à la lumière de « la large mesure d’accord entre les Parties » sur ce point et
                 compte tenu de ce qu’elles ne sont pas res judicata pour la présente affaire,
                 la Croatie et la Serbie les ont généralement acceptées en l’espèce. En par-
                 ticulier, à propos des chefs qui sont retenus dans un acte d’accusation ou
                 en sont retirés, la Cour s’est prononcée comme suit :
                         « Le demandeur a accordé un certain poids aux actes d’accusation
                      établis par le procureur [du TPIY]. Toutefois, les allégations qui y sont
                      formulées par le procureur ne sont rien de plus que les allégations d’une
                      partie. Elles doivent encore être examinées dans le cadre des différentes

                                                                                               406




7 CIJ1077.indb 809                                                                                    18/04/16 08:54

                        application de convention génocide (op. ind. sebutinde)                406

                      étapes indiquées ci‑dessus. Le procureur peut décider de retirer les accu-
                      sations de génocide et celles‑ci peuvent également être écartées au pro-
                      cès. Dès lors, l’on ne saurait, en règle générale, accorder de poids au fait
                      que tel ou tel chef figure dans un acte d’accusation. Ce qui, en revanche,
                      peut être important, c’est la décision prise par le procureur, d’emblée
                      ou par modification de l’acte d’accusation, de ne pas inclure ou de reti-
                      rer le chef de génocide. » (C.I.J. Recueil 2007 (I), p. 132, par. 217.)
                    17. Il semble découler de ce prononcé que la décision prise par le procu-
                 reur de ne pas inclure le chef de génocide dans un acte d’accusation du TPIY
                 peut contribuer à infirmer la responsabilité d’un Etat à raison d’actes de
                 génocide. Je ne suis pas d’accord avec cette proposition. Dans le présent
                 arrêt en tout cas, la majorité semble, d’une part, avoir accordé un certain
                 poids au fait que « le procureur du TPIY n’a jamais inculpé d’individus pour
                 génocide à l’encontre de la population croate dans le contexte du conflit
                 armé qui s’est déroulé » (arrêt, par. 440), tandis que, dans un autre passage,
                 la Cour déclare qu’« elle n’a pas entendu faire de l’absence de poursuite une
                 preuve décisive de l’inexistence du génocide, mais … a estimé qu’il pouvait
                 s’agir d’un élément important à prendre en considération » (ibid., par. 187).
                 Outre le problème que soulève l’application apparente, dans ces deux pas-
                 sages, de critères différents d’établissement de la preuve, j’estime que la Cour
                 doit être prudente avant d’accorder quelque poids que ce soit à ces décisions
                 ou d’en tirer des déductions, essentiellement pour les raisons qui ont été
                 expliquées de façon exhaustive par la Croatie dans ses plaidoiries en la pré-
                 sente instance. Ces raisons, auxquelles je souscris, sont principalement liées
                 au caractère discrétionnaire, par nature, des décisions du procureur et à la
                 distinction fondamentale à opérer entre la responsabilité pénale d’individus
                 pour certains crimes au regard du droit international humanitaire, d’une
                 part, et la responsabilité de l’Etat pour une série de faits illicites au regard de
                 la convention sur le génocide qui ont été commis par des acteurs multiples,
                 d’autre part. Pour plus de commodité, ces raisons sont résumées ci‑après.

                                  1. Le pouvoir discrétionnaire du procureur
                    18. En vertu du paragraphe 1 de l’article 16 du Statut du TPIY, le pro-
                 cureur est responsable de l’instruction des dossiers et de l’exercice de la
                 poursuite contre les auteurs de crimes. Le procureur du TPIY, à l’instar de
                 tout procureur, jouit d’un large pouvoir discrétionnaire tant pour engager
                 et mener l’instruction d’une affaire qu’à l’égard des chefs à retenir dans
                 l’acte d’accusation. Dans l’exercice de son pouvoir discrétionnaire, le pro-
                 cureur n’est pas tenu de révéler, même à la défense, les raisons qui l’amènent
                 à prendre ses décisions. Selon le paragraphe 1 de l’article 18 du Statut du
                 TPIY, le procureur peut ouvrir une information d’office ou sur la foi des
                 renseignements obtenus de toutes sources. Il lui incombe d’obtenir les élé-
                 ments de preuve disponibles et de décider s’il existe (prima facie) une
                 preuve suffisante pour engager des poursuites. Dès le départ, ce sont donc
                 les éléments de preuve déjà disponibles qui influent sur l’instruction et,

                                                                                                407




7 CIJ1077.indb 811                                                                                     18/04/16 08:54

                        application de convention génocide (op. ind. sebutinde)              407

                 ensuite, sur la décision du procureur concernant les chefs d’accusation. En
                 outre, étant donné que le TPIY a compétence sur les personnes, il est éga-
                 lement inévitable que l’information ouverte par le procureur mette l’accent
                 sur les activités d’un ou de plusieurs individus. L’information est fondée sur
                 les éléments de preuve déjà disponibles et ne comporte aucune constatation
                 générale ni définitive quant aux faits. Il s’agit, dès le départ, d’une informa-
                 tion ouverte sur un ou plusieurs individus dans le but de déterminer s’il
                 existe prima facie des preuves permettant de les inculper d’un délit quel-
                 conque. En ce sens, l’information a une portée relativement étroite.
                    19. En outre, le pouvoir discrétionnaire du procureur s’exerce sur
                 d’autres plans. Par exemple, il est clair que ni le Statut ni le Règlement de
                 procédure et de preuve du TPIY n’imposent au procureur l’obligation
                 d’ouvrir une information ou d’engager des poursuites. Celui‑ci n’est pas
                 non plus tenu d’engager des poursuites pour les chefs d’accusation les
                 plus graves qui ressortent de tous les éléments de preuve recueillis dans
                 une affaire. Le procureur est libre de qualifier la conduite d’un inculpé
                 selon les chefs qu’il juge appropriés. La vaste majorité des crimes au
                 regard du droit international sont très graves, mais ils ne peuvent pas tous
                 faire l’objet de poursuites. Le TPIY, dans l’affaire Mucić, a souligné l’am-
                 pleur du pouvoir discrétionnaire du procureur en matière d’enquêtes et
                 d’accusations, et aussi mentionné les « ressources humaines et financières
                 limitées » dont il dispose, ce qui signifie que l’on ne peut s’attendre, « de
                 façon réaliste », à ce que le procureur « poursuive chacun des contre­
                 venants ». Cette constatation vaut aussi pour le choix des chefs d’accusa-
                 tion. En réalité, l’exercice par le procureur de son pouvoir discrétionnaire
                 de poursuite peut être influencé par un très grand nombre de facteurs, qui
                 ne sauraient influer sur l’examen par la Cour de questions qui lui sont
                 soumises. Ces facteurs sont, entre autres, le coût et la longueur des procé-
                 dures et la difficulté de leur gestion, la disponibilité des témoins, voire la
                 possibilité ou non d’arrêter l’inculpé. Il n’est pas rare que le procureur
                 renonce à inculper un individu non pas faute d’éléments de preuve
                 concluants, mais, plus prosaïquement, parce qu’un témoin clé n’est pas en
                 mesure de fournir les éléments de preuve nécessaires ou n’est pas disposé
                 à les fournir du tout ou selon des conditions acceptables pour le tribunal.
                 On ne saurait tirer de décisions influencées par un pareil ensemble de cir-
                 constances de conclusions raisonnables sur la commission d’un crime.

                           2. La prérogative du procureur en matière d’accusation
                    20. Deuxièmement, à la différence de ses homologues de certains tribu-
                 naux internes, le procureur du TPIY n’est nullement tenu de motiver ses
                 décisions relatives aux chefs d’accusation qu’il retient ou non contre des
                 individus ou à l’égard de certains crimes ; d’ailleurs, il ne l’a fait pour
                 aucune des affaires pertinentes pour les questions dont est saisie la Cour.
                 En conséquence, il n’y a aucun moyen de savoir si le procureur a, après
                 examen, estimé que certains actes ne constituaient pas un crime de géno-
                 cide, ou s’il n’a pas retenu le génocide comme chef d’accusation pour une

                                                                                             408




7 CIJ1077.indb 813                                                                                  18/04/16 08:54

                        application de convention génocide (op. ind. sebutinde)            408

                 tout autre raison. Ainsi, il faut considérer la valeur probante d’une telle
                 décision comme minime, étant donné que les décisions du procureur sont
                 de nature non pas judiciaire mais exécutive, et ne comportent aucune
                 constatation définitive quant aux faits.

                           3. Distinction entre la responsabilité pénale individuelle
                                         et la responsabilité de l’Etat
                    21. Enfin, la décision d’engager des poursuites contre un individu peut
                 être motivée par des raisons sans aucun rapport avec la question de la
                 responsabilité de l’Etat pour violation de la convention sur le génocide. Ce
                 qui est encore plus fondamental, c’est que le TPIY et la Cour sont saisis de
                 questions juridiques tout à fait différentes ; les réponses qu’ils y apportent
                 respectivement ne sauraient donc avoir une incidence les unes sur les
                 autres. Le TPIY examine des questions liées à la responsabilité d’individus
                 pour certains crimes, et non à la responsabilité de l’Etat à raison d’une
                 accumulation de crimes. Le champ de l’examen auquel procède le TPIY se
                 limite aux actes d’un inculpé considérés au regard de chacun des chefs
                 d’accusation. Il s’agit là d’un petit élément, ou d’une pièce du puzzle, dans
                 le tableau beaucoup plus large que la Cour était appelée à examiner, à
                 savoir l’incidence cumulative sur un groupe protégé d’une série de crimes,
                 perpétrés systématiquement contre une large fraction de la population
                 dans une zone géographique étendue, par un grand nombre d’auteurs,
                 dont certains ou tous ne peuvent être identifiés ni traduits devant le TPIY
                 pour la part qu’ils ont prise aux événements. La Cour peut et doit avoir
                 une vue d’ensemble de la totalité des éléments de preuve, y compris les
                 constatations du TPIY. Elle est de plus saisie d’éléments de preuve sup­
                 plémentaires qui n’ont pas figuré parmi les preuves à charge dans les
                 affaires portées devant le TPIY, et sur lesquels elle peut se prononcer. Par
                 exemple, la destruction totale de la ville de Vukovar et de sa population
                 civile ne figurait pas dans l’acte d’accusation en l’affaire Mrkšić, non plus
                 que les meurtres et les actes de torture commis à Velepromet. La Cour
                 dispose également des conclusions de tribunaux croates sur les déplace-
                 ments forcés génocidaires dans des affaires comme celles de Koprivna et de
                 Velimir, ainsi que des condamnations que la chambre de la cour de district
                 de Belgrade chargée des crimes de guerre a prononcées contre les auteurs
                 serbes d’atrocités commises en Croatie. Elle est donc beaucoup mieux pla-
                 cée que le procureur du TPIY, voire que le TPIY lui‑même, pour détermi-
                 ner si la totalité des crimes commis constituait un génocide. Pour conclure,
                 la Cour internationale de Justice devrait, à mon humble avis, se montrer
                 extrêmement circonspecte avant d’accorder un poids quelconque à la déci-
                 sion d’un procureur d’inculper ou non un individu d’un crime ou de crimes
                 particuliers alors qu’elle ignore les motifs de cette décision.

                                                               (Signé) Julia Sebutinde.



                                                                                           409




7 CIJ1077.indb 815                                                                                18/04/16 08:54

